STATE OF MINNESOTA
                                                                        fl
                                                                         September 30, 2015

                                                                             ORU:EOF
                                  IN SUPREME COURT                      API!'B..I!A'IEC'"'"',-_..,,.,

                                         A14-1384


In re Petition for Disciplinary Action against
Kristian Lee Oyen, a Minnesota Attorney,
Registration No. 386383.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Kristian Lee Oyen committed

professional misconduct warranting public discipline, namely, while on disciplinary

probation, engaging in a pattern of failing to appear for hearings, neglect, and

incompetence, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 3.2, 3.4(c), and 8.4(d).

Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), and admits the allegations of the petition. The parties jointly

recommend that the appropriate discipline is a 90-day suspension, followed by 2 years of

supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings therein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Kristian Lee Oyen is suspended from the practice of law for a

minimum of90 days, effective 14 days from the date of the filing of this order.


                                             1
      2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

      3.     Respondent may be reinstated to the practice of law upon the expiration of

the suspension period pursuant to Rule 18(f), RLPR, provided that, no less than 15 days

before the expiration of the suspension period, he files with the Clerk of Appellate Courts

and serves upon the Director an affidavit attesting that he has complied with Rules 24 and

26, RLPR; is current in continuing legal education requirements; since the date of this

order has completed 15 eligible credit hours of continuing legal education courses

focused in the areas of trial advocacy and law office management; and has complied with

all other conditions for reinstatement imposed by this order.

      4.      Upon reinstatement to the practice of law, respondent shall be subject to

supervised probation for a period of 2 years, with the following terms and conditions:

      a.     Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      provide the Director with a current mailing address and shall immediately
      notify the Director of any change of address. Respondent shall promptly
      respond to the Director's correspondence by the due date. Respondent shall
      cooperate with the Director's investigation of any allegations of
      unprofessional conduct that may come to the Director's attention. Upon the
      Director's request, respondent shall authorize the release of information and
      documentation to verify compliance with the terms of this probation.

       b.     Respondent shall be supervised by a licensed Minnesota attorney
       appointed by the Director to monitor compliance with the terms of this
       probation. Respondent shall provide the Director with the names of four
       attorneys who have agreed to be nominated as respondent's supervisor
       within 2 weeks from the date of the filing of the court's order. If, after
       diligent effort, respondent is unable to locate a supervisor acceptable to the
       Director, the Director will seek to appoint a supervisor. Until a supervisor


                                             2
      has signed a consent to supervise, respondent shall on the first day of each
      month provide the Director with an inventory of active client files, as
      described in paragraph c below. Respondent shall make active client files
      available to the Director upon request.

      c.     Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with probation.           Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. By the first day of each month during probation, respondent shall
      provide the supervisor with an inventory of all active client files. With
      respect to each active file, the inventory shall disclose the client name, type
      of representation, date opened, most recent activity, next anticipated action,
      and anticipated closing date. Respondent's supervisor shall file written
      reports with the Director at least quarterly, or at such more frequent
      intervals as the Director may reasonably request.

      d.     Respondent shall initiate and maintain office procedures that ensure
      that there are prompt responses to correspondence, telephone calls, and
      other important communications from clients, courts, and other persons
      with an interest in matters that respondent is handling, and that ensure that
      respondent regularly reviews each and every file and completes legal
      matters on a timely basis.

      e.     Within 30 days from the date of the filing of the court's order,
      respondent shall provide the Director and his probation supervisor, if any, a
      written plan outlining office procedures designed to ensure that respondent
      is in compliance with probation requirements. Respondent shall provide
      progress reports as requested.

      f.   Respondent shall abide by the Minnesota Rules of Professional
      Conduct.

      5.     Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof that respondent has

successfully completed the professional responsibility portion of the state bar

examination. Failure to do so shall result in automatic re-suspension, pending successful

completion of the examination, pursuant to Rule 18(e)(3), RLPR.




                                             3
Dated: September 30, 2015

                                BY THE COURT:




                                David R. Stras
                                Associate Justice




                            4